Exhibit 10.15

 

When recorded, return to:    Tax Parcel Nos. 45-A(1)-54, Nelson R. Block   
45-A(1)-65, 45-A(1)-52, Winstead PC    45-A(1)-44, 45-A(1)-61, 1100 JPMorgan
Chase Tower    45-A(1)-46, 45-A(1)-45 600 Travis Street    Houston, Texas 77002
  

This instrument was prepared outside the Commonwealth of Virginia.

Pursuant to Section 58.1-803(D) of the Code of Virginia (1950), as amended, this
instrument is exempt from recordation tax on the grounds that its purpose and
effect is to modify the terms of an existing debt with the same lender, which
debt is secured by a deed of trust recorded in the Clerk’s Office of the Circuit
Court of Northumberland County, Virginia, as Document No. 090003485 (the
“Original Deed of Trust”), on which the tax imposed under Section 58.1-803(A)
has been paid. The Grantor certifies that the amount of the debt secured by the
Original Deed of Trust was $35,000,000 which is the same amount to be secured
after the modification.

MODIFICATION TO DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THIS MODIFICATION TO DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (“Modification”) is entered into this 21st day of
March, 2012 by and among OMEGA PROTEIN, INC., a Virginia corporation (the
“Grantor”); JENNY P. JONES, as sole acting trustee (the “Trustee”), to be
indexed as grantee; and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent (the “Administrative Agent”), to be
indexed as grantee.

R E C I T A L S:

A. The Grantor and Omega Protein Corporation, a Nevada corporation (“OPC”, and
together with Grantor, collectively, the “Borrowers”), the subsidiaries of OPC
identified on the signature pages thereto, and Wells Fargo Bank, National
Association, a national banking association, as Lender (“Wells Fargo”) entered
into that certain Loan Agreement dated as of October 21, 2009 (as amended or
modified from time to time, the “Existing Loan Agreement”) whereby Wells Fargo
agreed to make available to the Borrowers a revolving credit facility (which
included a sub-facility for issuance of letters of credit) in the maximum
principal amount of $35,000,000 and to enter into various interest rate,
commodity, currency hedging or swap transactions and provide certain treasury or
cash management services; and

B. In connection with the execution and delivery of the Existing Loan Agreement,
the Grantor executed and delivered that certain Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (as amended or
supplemented from time to time in accordance with its terms, called the “Deed of
Trust”) dated as of October 21, 2009 in favor of Richard Lowndes Burke and Jenny
P. Jones, as trustees (either of whom may act) (the “Deed of



--------------------------------------------------------------------------------

Trust Trustees”) for the benefit of Wells Fargo, and recorded as Instrument
No. 090003485 in the Clerk’s Office of the Circuit Court of Northumberland
County, Virginia (the “Clerk’s Office”) to secure the indebtedness under the
Existing Loan Agreement, which covers certain real property located in said
county as more particularly described in Exhibit “A” attached hereto and
incorporated herein by reference; and

C. The Borrowers have requested, and Wells Fargo has agreed, that Wells Fargo
assign the Existing Loan Agreement to Wells Fargo no longer individually, but in
its capacity as Administrative Agent for itself and JPMorgan Chase Bank, N.A.,
and thereafter to amend and restate the Existing Loan Agreement with an Amended
and Restated Loan Agreement to be executed as of the date hereof among the
Borrowers, each subsidiary of OPC listed as a “Guarantor” on the signature pages
thereto, Wells Fargo in its capacity as Administrative Agent for the Lenders
(the “Lenders”) from time to time party thereto, and Wells Fargo (in an
individual capacity) and JPMorgan Chase Bank, N.A. as the initial Lenders
thereunder (as amended, restated or supplemented from time to time, the “Amended
and Restated Loan Agreement”), pursuant to which the Lenders have agreed to make
available to the Borrowers a revolving credit facility (which includes
sub-facilities for issuance of letters of credit and swingline loans) in the
maximum principal amount of $70,000,000 with an accordion feature that allows
for the expansion of the facility upon satisfaction of prescribed conditions and
to enter into various interest rate, commodity, currency hedging or swap
transactions and provide certain treasury or cash management services; and

D. Pursuant to that certain Master Assignment Agreement (the “Master
Assignment”), dated as of the date hereof, Wells Fargo assigned the Existing
Loan Agreement and the other Existing Loan Documents (as defined in the Master
Assignment), to the Administrative Agent, including the Deed of Trust as
evidenced by that certain Certificate of Transfer (the “Assignment”), dated as
of the date hereof, and being recorded in the Clerk’s Office immediately prior
to the recording of this Modification; and

E. The Borrowers have requested, and the Administrative Agent has agreed, to
amend the Deed of Trust to reflect the foregoing.

NOW, THEREFORE, for and in consideration of the matters set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Grantor and the Administrative Agent hereby
agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Amended and Restated Loan
Agreement.

2. Amendment to Deed of Trust. From and after the effective date of this
Modification, the Deed of Trust is amended, as follows:

(a) References to Loan Agreement. All references to the Loan Agreement in the
Deed of Trust (including as amended hereby) shall mean the Amended and Restated
Loan Agreement and all defined terms used in the Deed of Trust but not defined
therein shall have the meanings provided in the Amended and Restated Loan
Agreement.

 

2



--------------------------------------------------------------------------------

(b) References to Note. All references to the Note in the Deed of Trust
(including as amended hereby) shall mean the Notes (as defined in the Amended
and Restated Loan Agreement).

(c) References to Lender. As applicable, all references to the Lender in the
Deed of Trust, when such term refers to (i) the rights and remedies of a
beneficiary under such a Deed of Trust, shall mean the Administrative Agent, for
the benefit of the Secured Parties, (ii) the extension of a credit facility to
Borrowers, shall mean the Lenders, and (iii) any representations, warranties,
covenants and agreements of the Grantor in favor of Wells Fargo shall mean in
favor of the Administrative Agent and the Secured Parties.

(d) References to Standby Letters of Credit. All references to the Standby
Letters of Credit in the Deed of Trust (including as amended hereby) shall mean
the Letters of Credit (as defined in the Amended and Restated Loan Agreement).

(e) Section 1.01. Section 1.01 of the Deed of Trust is hereby deleted in its
entirety and the following is substituted in lieu thereof:

Section 1.01. Secured Obligations. This Deed of Trust secures all of the Secured
Obligations, whether now existing or hereafter arising pursuant to the Loan
Documents, howsoever evidenced, created, incurred or acquired, whether primary,
secondary, direct, contingent, or joint and several, including, without
limitation, all liabilities arising under any Secured Hedge Agreements, all
obligations under any Secured Cash Management Agreements, and all obligations
and liabilities incurred in connection with collecting and enforcing the
foregoing. Notwithstanding the foregoing or any other provision in the Amended
and Restated Loan Agreement to the contrary, in no event shall the principal
amount of the Secured Obligations secured by this Deed of Trust exceed
$35,000,000.

The Secured Obligations, if not sooner paid, shall be due and payable no later
than the earliest to occur of (a) March 21, 2017, (b) the date of termination of
the entire Revolving Credit Commitment by the Borrowers pursuant to the Loan
Agreement, or (c) the date of termination of the Revolving Credit Commitment by
the Administrative Agent pursuant to the Loan Agreement. The Secured Obligations
are, in part, a revolving line of credit facility and the unpaid balance may
decrease from time to time.

(f) Section 5.06. A new Section 5.06 is hereby inserted into the Deed of Trust
to read as follows:

Section 5.06. Administrative Agent and Rights of Required Lenders. The
Administrative Agent is the beneficiary of this Deed of Trust on behalf of and
for the benefit of the Secured Parties. Subject to the terms of the Amended and
Restated Loan Agreement, all rights and remedies of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders. The Administrative Agent and/or the Required Lenders may from
time to time assign its rights and interests as “Collateral Agent” to a
successor Administrative Agent, co-agent, sub-agent or attorney-in-fact
appointed in accordance with the Amended and Restated Loan Agreement, and such
successor, if appointed in accordance with the Amended and Restated Loan
Agreement, shall be entitled to all of the rights and remedies of the
Administrative Agent under this Deed of Trust in relation thereto.

 

3



--------------------------------------------------------------------------------

3. Reaffirmation of Representations, Etc. The Grantor hereby reaffirms to the
Administrative Agent and the Lenders each of the representations, warranties,
covenants and agreements of the Grantor set forth in the Loan Documents (as
defined in the Amended and Restated Loan Agreement).

4. Enforceable Obligations. The Grantor hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Loan Documents represent valid and
enforceable obligations of the Grantor, and the Grantor further acknowledges
that there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Notes, and the Grantor further
acknowledges and represents that no event has occurred and to the Grantor’s
knowledge no condition exists which would constitute a default under the Loan
Documents or this Modification, either with or without notice or lapse of time,
or both.

5. No Release of Liens. This Modification in no way acts as a release or
relinquishment of the liens, security interests and rights (the “Liens”) created
or evidenced by any of the Loan Documents. The Liens are hereby ratified and
confirmed by the Grantor in all respects and are extended to secure (i) the
principal amount of the Notes, (ii) all interest, charges and other sums payable
with respect thereto, and (iii) the performance of all other obligations under
the Loan Documents. In confirmation of the foregoing, the Grantor hereby
re-grants and re-conveys all of the right, title and interest of the Grantor in
and to the Premises (as defined in the Deed of Trust), in trust, to the Deed of
Trust Trustees to secure the Secured Obligations upon the terms and conditions
of the Deed of Trust as amended hereby.

6. Additional Modifications. Notwithstanding anything to the contrary contained
herein or inferred hereby or in any other instrument executed by the Grantor or
in any other action or conduct undertaken by the Grantor on or before the date
hereof, the agreements, covenants and provisions contained herein shall
constitute the only evidence of the Lenders’ consent to modify the terms and
provisions of the Loan Documents in the manner set forth herein. No express or
implied consent to any further modifications involving any of the matters set
forth in this Modification or otherwise, shall be inferred or implied from the
Administrative Agent’s execution of this Modification. Further, the
Administrative Agent’s execution of this Modification shall not constitute a
waiver (either express or implied) of the requirement that any further
modifications of the Loan Documents shall require the express written approval
of the Administrative Agent, no such approval (either express or implied) having
been given as of the date hereof.

7. Miscellaneous.

(i) As modified hereby, the provisions of the Deed of Trust and the other Loan
Documents shall continue in full force and effect, and the Grantor acknowledges
and reaffirms its liability to the Administrative Agent and the Lenders
thereunder. In the event of any inconsistency between this Modification and the
terms of the Loan Documents, this Modification shall govern.

 

4



--------------------------------------------------------------------------------

(ii) This Modification will not constitute a novation nor have the effect of
discharging any liability or obligation evidenced by the Deed of Trust
(including as amended hereby) or other Loan Documents.

(iii) The Grantor hereby agrees to pay all costs and expenses incurred by the
Administrative Agent in connection with the execution and administration of this
Modification and the modification, execution and administration of the Loan
Documents including, but not limited to, all appraisal costs, title insurance
costs, legal fees incurred by the Administrative Agent and filing fees.

(iv) Any default by the Grantor in the performance of its obligations herein
contained shall constitute an Event of Default under the Amended and Restated
Loan Agreement, subject to applicable notice, grace and cure provisions, and
shall allow the Administrative Agent to exercise all of its remedies set forth
in the Loan Documents.

(v) The Administrative Agent does not, by its execution of this Modification,
waive any rights it may have against any person not a party to this
Modification.

(vi) In case any of the provisions of this Modification shall for any reason be
held to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this
Modification shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

(vii) This Modification shall be governed by and construed in accordance with
the internal law of the state where the Premises (as defined in the Deed of
Trust) are located.

(viii) This Modification shall be binding upon the Grantor and its successors,
assigns and legal representatives and shall inure, together with the rights and
remedies of the Administrative Agent and the Lenders, to the benefit of the
Administrative Agent and the Lenders and their respective successors, permitted
assigns and legal representatives.

(ix) Grantor hereby acknowledges and agrees that it has entered into this
Modification of its own free will and accord and in accordance with its own
judgment after advice of its own legal counsel, and states that it has not been
induced to enter into this Modification by any statement, act or representation
of any kind or character on the part of the parties hereto, except as expressly
set forth in this Modification.

(x) This Modification may be executed in multiple counterparts, each of which
shall constitute an original instrument, but all of which shall constitute one
and the same agreement.

(xi) Except as modified herein, all other terms, conditions and provisions of
the Loan Documents shall remain in full force and effect as of the date thereof
and the Grantor acknowledges and reaffirms its liability to the Administrative
Agent and the Secured Parties thereunder.

 

5



--------------------------------------------------------------------------------

8. NOTICE TO COMPLY WITH TEXAS LAW, TO THE EXTENT APPLICABLE.

FOR THE PURPOSE OF THIS NOTICE, THE TERM “WRITTEN AGREEMENT” SHALL INCLUDE THE
DOCUMENT SET FORTH ABOVE, TOGETHER WITH EACH AND EVERY OTHER DOCUMENT RELATING
TO AND/OR SECURING THE SAME LOAN TRANSACTION, REGARDLESS OF THE DATE OF
EXECUTION.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature pages follow.]

 

6



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent.

By:  

/s/ Geri E. Landa

  Geri E. Landa, Senior Vice President

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

I, Lisa Duffy, a Notary Public of the aforesaid County and State, do hereby
certify that Geri E. Landa, Senior Vice President of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent, personally
appeared before me this day and acknowledged the execution of the foregoing
instrument.

Witness my hand and notarial seal this 21st day of March, 2012.

 

/s/ Lisa Duffy

Notary Public, State of Texas

[Note to Preparer: If signed outside of Virginia, affix original stamp.]

Signature Page to Modification to Deed of Trust, Assignment of Leases and Rents,

Security Agreement and Fixture Filing –Virginia



--------------------------------------------------------------------------------

 

    GRANTOR:     OMEGA PROTEIN, INC.     By:  

/s/ Andrew Johannesen

     

Andrew Johannesen

Vice President

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

I, Lisa Duffy, a Notary Public of the aforesaid County and State, do hereby
certify that Andrew Johannesen, Vice President of Omega Protein, Inc., a
Virginia corporation, personally appeared before me this day and acknowledged
the execution of the foregoing instrument.

Witness my hand and notarial seal this 21st day of March, 2012.

 

/s/ Lisa Duffy

Notary Public, State of Texas

[Note to Preparer: If signed outside of Virginia, affix original stamp.]

Signature Page to Modification to Deed of Trust, Assignment of Leases and Rents,

Security Agreement and Fixture Filing –Virginia



--------------------------------------------------------------------------------

TRUSTEE:

/s/ Jenny P. Jones Jenny P. Jones, as Sole Acting Trustee

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

I,                                                                      , a
Notary Public of the aforesaid County and State, do hereby certify that Jenny P.
Jones, as sole acting trustee, personally appeared before me this day and
acknowledged the execution of the foregoing instrument.

Witness my hand and notarial seal this          day of March, 2012.

 

                                                                       
                                  Notary Public, State of Texas

[Note to Preparer: If signed outside of Virginia, affix original stamp.]

Signature Page to Modification to Deed of Trust, Assignment of Leases and Rents,

Security Agreement and Fixture Filing –Virginia